DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 26 January 2021 has been entered. Claims 1-15 are now pending in the application. Applicant’s corrected drawings filed 26 January 2021 have been entered.
Claim Status
Claims 1 and 10 have been amended. Claim 15 has been added, support for which can be found in figures 2-3. Claims 1-15 are pending and are examined on their merits within this Office action.
Response to Arguments
Applicant’s arguments with respect to independent Claim 1 have been considered but are moot because the new ground of rejection, as necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fees et al. (US 2018/0108899 A1).
Regarding claim 1, Fees discloses a battery pack (cylindrical battery cell arrangement 800B, Fig. 8B) comprising: 
a plurality of cylindrical battery cells (battery cells 805B, 810B, 815B, 820B in Fig. 8B), each battery cell having 
a clamping part (negative cell rim 1810A in Fig. 19) formed by coupling a cap assembly on one opened surface of a cylindrical can and 
a first electrode terminal and a second electrode terminal on a top surface of the clamping part (negative cell rim 1810A in Fig. 19 and [0201], shown as minus (-) sign in Fig. 8B at upper edges of battery cells) and a top end central portion of the cap assembly (positive cell head 1805A in Fig. 19 and [0201], shown as plus (+) sign in Fig. 8B at upper centers of battery cells – see annotations below), respectively; and

    PNG
    media_image1.png
    500
    727
    media_image1.png
    Greyscale

a first electrode terminal connecting plate simultaneously coupled to upper end surfaces of the clamping parts of the battery cells (multilayer contact plate 830B, [0094-0096] and Fig. 8B, see annotation below – detailed as multilayer contact plate 900 in [0097] and Fig. 9; corresponds to negative contact plate 1415 in Fig. 14 per [0135]) in a state in which the cylindrical battery cells are laterally arranged so that the cap assemblies of the cylindrical battery cells head in the same direction (Fig. 8B shows lateral cell arrangement and +/- terminals of cap assemblies all pointing upward), 
wherein the plurality of cylindrical battery cells includes three or more cylindrical battery cells (four battery cells shown in Fig. 8B), and 
wherein the first electrode terminal connecting plate comprises: 
a single welding plate having a relatively thin thickness (relatively thin and flexible cell terminal connection layer 1040/1045/1050 of Fig. 10 corresponds to sheet 905 of Fig. 9, [0111-0112] – see annotation below) to be welded on the upper end surface of the clamping parts of the cap assemblies of all the plurality of cylindrical battery cells (bonding connectors formed 
a single conductive plate coupled to a top surface of the welding plate (conductive sheet 910/primary conductive layer 1005 of multilayer contact plate 900/1000, Figs. 9-10), which is opposite to the cap assembly, the conductive plate having a relatively thick thickness (relatively thick primary conductive layer, [0111]) in comparison with that of the welding plate for smooth current flow between first electrode terminals of the upper end surface of each clamping part (two-layer contact plate has a thicker conductive layer to form a good contact area and thereby decrease transition resistance of current flow, [0071]) and 

    PNG
    media_image2.png
    437
    618
    media_image2.png
    Greyscale

the conductive plate extending between all the plurality of cylindrical battery cells (conductive layer 1005 has connection points for at least three battery cells, Fig. 10; multilayer contact plate 830B connects top-facing negative terminals of multiple battery cells, [0096] – corresponds to 845A of Fig. 8A and can have similar configuration to multilayer contact plate 1100 per [0116], shown between an array of cells in Figs. 11 and as 1415 in Fig. 14).

    PNG
    media_image3.png
    652
    967
    media_image3.png
    Greyscale

	Examiner notes that “for smooth current flow between first electrode terminals of the upper end surface of each clamping part” is intended use language (see MPEP 2114, II). Although Fees does explicitly teach this limitation in [0071], the structure of the prior art (i.e., relative thinness and thickness of appropriate layers) would also inherently possess the functional limitation and establish a prima facie case of anticipation even in a case where such was not explicitly taught (see MPEP 2114, I).

Regarding claim 2, Fees teaches the limitations of claim 1 and teaches wherein the first electrode terminal connecting plate has a plate-type structure (multilayer negative pole contact plate 830B of Fig. 8B; corresponds to negative pole contact plate 1415 of Fig. 14 per [0135] – both shown as plate-type structures) and comprises a through-hole defined in a portion corresponding to a second electrode terminal, so as to be coupled to the upper end surface of the clamping part except for the second electrode terminal of the cylindrical battery cell (through holes of plate 1415 in Fig. 14 shown to exclude the upper central positive terminal of the cells – see annotation below).

    PNG
    media_image4.png
    544
    472
    media_image4.png
    Greyscale

Regarding claim 3, Fees teaches the limitations of claim 2 and teaches wherein the through-hole is perforated in each of portions corresponding to those of the welding plate and the conductive plate in a mutual communication manner, and the through-hole perforated in the welding plate has a relatively small internal diameter in comparison with that of the through-hole perforated in the conductive plate (see annotated Fig. 9 below).

    PNG
    media_image5.png
    355
    562
    media_image5.png
    Greyscale

Regarding claim 4, Fees teaches the limitations of claim 3 and teaches wherein 
the through-hole of the welding plate has a size to be disposed relatively adjacent to an upper end inner-circumference of the clamping part (see Fig. 14), between the upper end inner-circumference and an upper end outer-circumference of the clamping part, so that an inner-circumferential portion of the through-hole of the welding plate contacts the upper end surface of the clamping part of the cap assembly (see Figs. 9 and 14; plate 1415 – including welding layer 905 below conductive layer 910 of the two-layer plate structure disclosed in [0071] – contacts clamping part/rim of cap assembly) and
the through-hole of the conductive plate has a size to be disposed relatively adjacent to the upper end outer-circumference of the clamping part, between the upper end outer- circumference of the clamping part and the inner-circumference of the through-hole of the welding plate, so that the inner-circumferential portion of the through-hole of the welding plate, which contacts the upper end surface of the clamping part of the cap assembly, is exposed from the upper portion (see Fig. 9 annotation above – welding layer 905 inner circumference is exposed from the top view versus that of conductive layer 910).

Regarding claim 8, Fees teaches the limitations of claim 1 and teaches each of the welding plate and the conductive plate is made of one or more different metal selected from copper, aluminum, a copper alloy, an aluminum alloy (primary conductive layer and the cell terminal connection layer may be made from either the same or different materials, e.g. Al or Cu or alloys thereof [0072, 0232]).

Regarding claim 10, Fees teaches the limitations of claim 1 and teaches the battery pack further comprises: 
a second electrode terminal connecting plate disposed on a top surface of the first electrode terminal connecting plate (center contact plate 835B, connecting (+) terminals as shown in Fig. 8B – 
an insulation member disposed between the first electrode terminal connecting plate and the second electrode terminal connecting plate, so as to insulate the first electrode terminal connecting plate from the second electrode terminal connecting plate (insulation layer 845B/1425 in Figs. 8B and 14 – see annotations above/below).

    PNG
    media_image6.png
    652
    957
    media_image6.png
    Greyscale


Regarding claim 11, Fees teaches the limitations of claim 10 and teaches the second electrode terminal connecting plate protrudes downward so that a connection portion thereof corresponding to a second electrode terminal, which is provided on the upper end central portion of the cap assembly, is coupled to the second electrode terminal in a facing manner (see downward-facing protrusions of second terminal connecting plate 1430 in Fig. 14 which contact second(+) terminals in upper end central portions of battery cells 1405).
Regarding claim 13, Fees teaches the limitations of claim 10 and teaches the insulation member is an insulation sheet having a planar structure that is the same as that of the first electrode terminal connecting plate (insulation layer 845B/1425 shown to have planar structure same as that of first terminal connecting plates 825B/1415 in Figs. 8B and 14).
Regarding claim 15, Fees teaches the limitations of claim 1 and teaches wherein the plurality of cylindrical battery cells are provided in an array of at least two by two (see Fig. 14 showing array of cylindrical cells).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6, 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fees et al. as applied to claims 1 and 11 above.
Regarding claims 6 and 7, Fees teaches the limitations of claim 1 above wherein the welding plate is relatively thin and the conductive plate is relatively thick compared to one another but fails to teach that the welding plate has a thickness of approximately 0.1 mm to approximately 0.5 mm nor that the conductive plate has a thickness of approximately 1 mm to approximately 10 mm.
Fees teaches in [0119, 0122] that controlling the thickness of the conductive plate controls the current flow through such and can be varied to achieve target current densities and homogenous flow. 
From these teachings of Fees, a person having ordinary skill in the art would be motivated to use routine optimization to find an optimal thickness of the conductive plate to achieve the desired current flow and density and to find an optimal relative thinness of the welding plate to decrease resistance and mitigate the bi-metal effect. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that the claimed welding plate thickness of approximately 0.1-0.5 mm or conductive plate thickness of approximately 1-10 mm would require more than routine optimization, Applicant is required to present evidence to support such a position.

Regarding claim 9, Fees teaches the limitations of claim 1 above and teaches the welding plate and the conductive plate are coupled to each other through cladding/cold welding (Fees [0071, 0097]).
Claim 9 is considered product-by-process claim due to its recitation of “through laser welding.”  The cited prior art teaches all of the positively recited structure (i.e., the welding plate and conductive plate being coupled to one another) of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (i.e., cladding/cold welding versus laser welding). See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 12, Fees teaches the limitations of claim 11 above and teaches a connection portion of the second electrode connecting plate which is provided on the upper end central portion of the cap assembly on a cross-section in correspondence to the second terminal electrode (see downward protruding connection portions of Fig. 14, corresponding to connectors 855B in Fig. 8B, contacting the second(+) terminal) but fails to disclose that such connection portion has a size that is approximately 50% to approximately 90% of a size of an inner-circumferential portion of the through-hole perforated in the welding plate of the first electrode terminal connecting plate. 
Fees does teach that the connectors of the second terminal connecting plate are smaller in size than the size of overall through-hole of the welding plate of first terminal connecting plate because the connector must extend through the hole of the welding plate (cell contact area/opening, [0095]) in order to contact the second terminal (see Figs. 8B and 14) but avoid contacting the first terminal clamping part/rim (for an inherently functional battery, otherwise the insulation layer function would be moot). 
It is within the ambit of a person having ordinary skill in the art to design relative dimension of the second electrode connecting plate contact portions to be smaller than that of the welding plate through-holes to ensure contact between: the contact portions and the second terminals only, and the welding plate and the first terminal only. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (see MPEP 2144.04, IV, A).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fees et al. as applied to claim 4 above, in view of Kagiya (cited in the prior Office action).
Regarding claim 5, Fees teaches the limitations of claim 4 above, including that the inner-circumferential portion of the through-hole of the welding plate is exposed upward through the through-hole of the conductive plate, but fails to explicitly teach the inner-circumferential portion of the through-hole of the welding plate has a size that is approximately 10% to approximately 90% of a size of the upper end surface of the clamping part of the cap assembly.
	Kagiya teaches differing diameters (circumferences) in relation to laser-welding of concentric circles for reliable weldability even when a gap exists between workpieces to be welded (Kagiya Figs. 3 and 4, and Abstract). A person of ordinary skill in the art could use the teachings of Kagiya as motivation for routine optimization to seek a value of the inner-circumferential portion of the through-hole of the welding plate (of Fees Figs. 9 and 14) that is approximately 10% to approximately 90% of a size of the upper end surface of the clamping part of the cap assembly for easy laser access to the welding plate to achieve the desired bonding between the welding/contact plate and battery rim/clamping part (see Fees Abstract). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). If it is Applicant’s position that the claimed relative welding plate through-hole circumference would require more than routine optimization, Applicant is required to present evidence to support such a position.
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fees et al. as applied to claim 13 above, in view of Syuichi (WO 2012/053610 A1).
Regarding claim 14, Fees teaches the limitations of claim 13 above but fails to teach the insulation sheet has at least one surface, on which an adhesion material is applied, among both surfaces 
Syuichi teaches a battery connector that preferably includes an insulating sheet disposed on a surface of a conducting plate and teaches that an adhesive layer disposed on a surface of the resin sheet on the side where the conductive sheet is disposed is preferred (Syuichi translation page 3, paragraph 4). Syuichi teaches that the adhesive layer can be formed by applying an adhesive to the insulating resin sheet (Syuichi translation page 5, paragraph 2).
Since Fees does not explicitly teach how the insulation sheet is connected to either terminal connecting plates, person having ordinary skill in the art could use simple substitution to modify Fees by using an adhesive material applied to the insulation sheet to achieve attachment of such to the connecting/conducting plate as taught by Syuichi with predictable results. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727